Citation Nr: 0832604	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  07-05 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel





INTRODUCTION

The veteran served on active duty June 1965 to May 1969.  His 
active duty included two tours of service in Vietnam from 
March 1966 to April 1967 and May 1968 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision issued by 
the Department of Veterans Affairs (VA Regional Office (RO) 
in Newark, New Jersey.


FINDINGS OF FACT

1.  The veteran's claim for service connection for bilateral 
hearing loss was initially denied in an April 2004 rating 
decision.

2.  Evidence received since the April 2004 rating decision is 
new and material and establishes an initial diagnosis of 
hearing loss in the right ear, a fact not previously 
established in the record.


CONCLUSION OF LAW

New and material evidence has been received, warranting that 
the veteran's claim for service connection for bilateral 
hearing loss be reopened.  38 U.S.C.A. §§ 5103, 5108, 5103A, 
5107, 7104, 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.156, 3.159 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and material evidence

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justas v. 
Principi, 3 Vet. App. 510, 513 (1992).

In this case, the veteran's claim for service connection for 
bilateral hearing loss was initially denied, in an April 2004 
rating decision, on the basis that there was no evidence in 
the record of any compensable hearing loss in either ear, as 
defined under 38 C.F.R. § 3.385. The veteran filed a Notice 
of Disagreement in September 2004 and was issued a Statement 
of the Case by the RO in February 2005.  The veteran, 
however, did not file a VA Form 9 or similar Substantive 
Appeal within 60 days of the February 2005 Statement of the 
Case.  In the absence of a timely filed Substantive Appeal, 
the April 2004 rating decision is final.  38 U.S.C.A. § 7105.

In September 2005, the veteran requested the VA to reopen his 
service connection claim for bilateral hearing loss.  In May 
2006, the RO issued a new rating decision denying the 
veteran's request to reopen his claim on the basis that no 
new or material evidence was submitted.  The veteran filed a 
Notice of Disagreement in June 2006 and a VA Form 9 in 
February 2007.  The question for the Board now is whether new 
and material evidence has been received in support of the 
veteran's claim since the issuance of the April 2004 rating 
decision.

In this regard the Board notes that, after his request to 
reopen his claim was initially denied by the RO's May 2006 
rating decision, the RO obtained additional VA facility 
medical records showing treatment in April and May 2005 for 
complaints of hearing loss in his right ear and a subsequent 
July 2007 audiological study that appears to confirm the 
veteran's complaints.

These records had not been submitted to the RO at the time of 
either its April 2004 rating decision or its May 2006 rating 
decision.  These recently submitted records now raise the 
reasonable possibility of substantiating the veteran's claim.

For all of the above reasons, the Board has determined that 
new and material evidence has been received and that the 
veteran's claim for service connection for bilateral hearing 
loss should be reopened.  This claim will next be addressed 
by the Board on a de novo basis, an action that will not 
prejudice the veteran in light of the ultimate outcome.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993).

II.  VA's duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

In the current appeal, the Board has considered whether VA 
has fulfilled its notification and assistance requirements.  
Nevertheless, given the favorable action taken, as described 
above, no further notification or assistance in developing 
the facts pertinent to this limited matter is required at 
this time.  Indeed, any such action would result only in 
further delay.


ORDER

New and material evidence has been received to reopen the 
claim for service connection for bilateral hearing loss.



REMAND

The recently submitted VA treatment records of April and May 
2005 suggest that the veteran received additional medical 
treatment for symptoms of hearing loss at the VA medical 
center in East Orange, New Jersey.  Under the circumstances, 
the RO should make efforts to obtain these additional records 
from the VA facility.  Additionally, a new VA examination 
should be performed addressing the questions of whether the 
veteran presently suffers from bilateral hearing loss, 
whether such hearing loss is service-connected to service, 
and whether such hearing loss is compensable, as defined 
under 38 C.F.R. § 3.385.

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
veteran's claims file should be 
requested.  All records obtained pursuant 
to this request must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

2.  Then, the veteran should be afforded 
a VA audiological examination to 
determine the nature and etiology of the 
claimed bilateral hearing loss.  The 
veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction 
with the examination.

The examiner should perform auditory 
testing to determine the veteran's 
auditory thresholds at frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz.  
The examiner should also perform the 
Maryland CNC test to determine the 
veteran's speech recognition scores.  
38 C.F.R. § 3.385.  Based on the 
examiner's review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to provide a 
diagnosis corresponding to the claimed 
bilateral hearing loss.  The examiner is 
also requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the diagnosed disorder 
is etiologically related to the veteran's 
period of active service, including 
reported in-service noise exposure.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the veteran's claim(s) of 
entitlement to service connection for 
bilateral hearing loss should be 
readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


